DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 02/19/2019 are accepted by the examiner.
Priority
 	The application is filed on 02/19/2019 and claims an earlier priority date  03/21/2017 from continuation/provisional application.
			Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


5.	Claims 1- 8, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krcmaricic-barackov et al. (US 20200266989 A1, hereinafter, US 20200266989 A1) .
 	Regarding claim 1, Krcmaricic-barackov discloses a security system comprising: a storage configured to store [state information] of a system component (Paragraph 0268, abstract: Trust Ring Member Node's status) via a data block included among a hash-linked chain of data blocks of a blockchain (Paragraph 0164: US 20200266989 A1: A hierarchical tree of hashes organised as a binary tree is called a 
 	where the state information identifies features of the system component at a first point in time (Paragraph 0268: a Trust Ring Member Node's status indicates it is ready to receive messages and process information wherein it shall re-sort its transactions, by the ascending value of their time-stamp field, and recalculate all the hash value for all transactions create a new record in the Proposed Blocks list as set forth; Fig. 8 and associated texts); 
 	a processor configured to receive, from the system component, re-computed state information of the system component captured at a second point in time that is subsequent to the first point in time (Paragraphs 0216-0218: Node computse all the consecutive linked hash values and Merkle tree hash values for each transaction in the Pending Transactions list (FIG. 23, 751; FIG. 7.1, 623), in the order they are recorded in with the entire text of the record of the preceding transaction using the chosen hash algorithm, and recording said hash values in said list; said Node creating a new, first Secure Distributed Ledger block, which comprises said Node using the genesis hash for the first link, computing a hash value, hereafter called a block's "meta-data", using the block's time-stamp), and 
 	determine an integrity of the system component based on the re-computed state information and the previously stored state information of the system component stored among the hash-linked chain of data blocks (Paragraph 0268: it shall re-sort its 
 	a network interface configured to transmit information about the determined integrity to a computing system associated with the system component (Paragraph 0164: for usage in message as well record integrity checks, various authentication processes. This is achieved by so-called "hash" functions. In various cryptographic processes, cryptographic variants of hash functions are used to verify that some input data maps to a given hash value). 
	It is noted that Krcmaricic-barackov does not explicitly states but does suggest the imitations “state information” as claimed (Abstract, Claim 8, Fig. 8 and associated texts: each block corresponding to a node being either in a trust ring member state or in a commissioned state, each block except for the first block comprises a link to a previous block, a hash of the previous block and records about the node corresponding to the block wherein each node can be in different states comprising at least a non-commissioned state (NC), a commissioned state and a trust ring member state (TR).  
 	Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Krcmaricic-barackov, because, as the reference further suggests (Paragraphs 0008-0011 or in above cited Paragraphs), such storing of “state information” records digital information on peers and can be mathematically verified as authentic and not to have been tampered with (Krcmaricic-barackov, Paragraph 0002).

  	Regarding claim 2, Krcmaricic-barackov discloses the security system of claim 1, wherein the system component is any of a hardware component, a software component, and a virtual component (Paragraph 0020: application are set-up using physical or virtual private peer-to-peer networks in which the network peers performing the verification and authentication of entities). 
 	Regarding claim 3, Krcmaricic-barackov discloses the security system of claim 1, wherein the system component comprises a hardware component, and the state information comprises a combination of hardware attributes which includes one or more of a network card address, processes on the hardware component, model type, system packages installed, user information, active network ports, and wireless networks connected to the hardware component  (Paragraphs 0224-0225: a Commissioned Node's status indicates is ready to receive messages and process information….all the information received in the CRQ message, and its own network address as an indicator of the message's origin). 
 	Regarding claim 4, Krcmaricic-barackov discloses the security system of claim 1, wherein the system component comprises a software component, and the state information comprises a combination of software attributes which include one or more of operating system information, processes associated therewith, a list of files, installed packages, and disk information (Paragraphs 0032, 0100,01107: particular device usually needs to have the network's configuration parameters). 
Regarding claim 5, Krcmaricic-barackov discloses the security system of claim 1, wherein the system component comprises a virtual component, and the state information comprises a combination of virtual attributes which include one or more of a virtual element identification, a cloud provider identification, and a geo-location (Paragraphs 0019, 0020: virtual private peer-to-peer networks). 
 	Regarding claim 6, Krcmaricic-barackov discloses the security system of claim 1, wherein the processor is further configured to store state information of services built on the system components in the blockchain, where the state information of the services comprises one or more of a service ID, a location, and a creation timestamp (Paragraph 0172: the SDL (Secure Distributed Ledger)is a write-only distributed database containing a growing list of records grouped into blocks maintained by Trust Ring Members. Each block contains a timestamp and a link in the form of a hash of the preceding block recorded in the SDL.). 
 	Regarding claim 7, Krcmaricic-barackov discloses the security system of claim 1, wherein the processor is further configured to register the system component and the state information of the system component with the blockchain in response to an initial connection of the system component (Paragraphs 0161, 0220: registering new Commissioned Nodes in the Distributed Ledger, proposing for specific Commissioned Nodes to be transformed in new Trust Ring members. The role of Trust-Ring members may also be to maintain a distributed mathematically verifiable record of network parameters, all Commissioned Node). 
Regarding claim 8, Krcmaricic-barackov discloses the security system of claim 1, wherein, in response a disconnection and a reconnection of the system component to the security system, the processor is further configured to determine whether the system component is authorized to access a network shared with the security system based on a current state of the system component (Paragraph 0292-0294: cluster leaders is to synchronize time across the network, schedule communication resources allocation, route packets, coordinate with neighbouring clusters, as well as of course mediate network security and access for its cluster members nodes in collaboration with the Trust Ring using said network's Secure Distributed Ledger).
 	Regarding claim 10; Claim 10 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 11; Claim 11 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 12; Claim 12 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 13; Claim 13 is similar in scope to claim 4, and is therefore rejected under similar rationale.
 	Regarding claim 14; Claim 14 is similar in scope to claim 5, and is therefore rejected under similar rationale.
 	Regarding claim 15; Claim 15 is similar in scope to claim 6, and is therefore rejected under similar rationale.
 	Regarding claim 16; Claim 16 is similar in scope to claim 7, and is therefore rejected under similar rationale.
 	Regarding claim 17; Claim 17 is similar in scope to claim 8, and is therefore rejected under similar rationale.
 	Regarding claim 19; Claim 19 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 20; Claim 20 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Allowable Subject Matter 

6.	Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion

7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LAM et al. (US 20200052903 A1) discloses processes that dynamically manage exchanges of data using a cryptographically secure distributed ledger and homomorphic commitments. For example, and in response to an 
Spanos (US 9608829 B2) discloses blockchain technology where a blockchain called a slidechain allows for multiple valid branches or forks to propagate simultaneously with a customized set of protocol rules embedded in and applied to each fork chain that branches from another chain. The invention generally provides a computer-implemented method for accessing, developing and maintaining a decentralized database through a peer-to-peer network.
8.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498